Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
The after final amendment was filed with a request for consideration under AFCP 2.0 Pilot Program.  However, the proposed amendment to claim 1 and 20 as to using a high-frequency raises new issues that would require further consideration and/or search that would take longer than the time allotted for the Pilot Program, and the amendment will be treated under the pre-pilot procedures as noted on the attached PTOL-2323.

Continuation of BOX 3 of PTOL-303: The proposed amendment to claim 1 and 20 as to using a high-frequency raises new issues that would require further consideration and/or search by the Examiner, where the “high-frequency” was not previously claimed, and as well “high” would raise new issues under 35 USC 112 as to what is covered by “high” frequency.

Continuation of BOX 12 of PTOL-303: The request for reconsideration has been considered, but does NOT place the application in condition for allowance because: 
As to the outstanding 35 USC 103 rejections, note that the proposed amendment has not been entered as discussed for BOX 3 above, and therefore, applicant’s arguments have been considered with regard to the claims as filed December 11, 2020. 
Applicant has argued that Ribnitz and Gerek would not be combined as the tube-like ring of flames in Ribnitz is incompatible with the plasma of Gerek.  The Examiner disagrees. The rejection replaces the flame system used in Ribnitz with the plasma In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").  Further, it is not indicated in Gerek that coating cannot be thicker, merely that Gerek wants a thin coating (note column 8, lines 15-20, which seem to say that a thicker coating can be applied).  Therefore, the rejections in the Final Rejection of January 13, 2021 are maintained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/             Primary Examiner, Art Unit 1718